Biddle, J.
Complaint by appellee, against the appellant, on four promissory notes secured by mortgage, two of which are past due, and the other two to become due.
Sexwice and default, upon which the court found the amount due, and to become due, on the notes, and rendered judgment accoi'diugly; also found that the mox'tgaged premises could not be sold in pax'eels without ixxjury to the interests of the parties, and decreed a foreclosure of the mortgage and a sale of the lands, to pay the amount due and to become due, accox’ding to the judgment. Appeal.
Assignments of error in this coux’t:
1. That the complaint does not state facts sufficient to constitute a cause of action ;
2. In decreeing the laxad to be sold in one lot, when it is ixx separate parcels.
The argument against the complaint is, that the four notes and the mortgage are set out in one paragraph of complaint; and the ax-gument against the decree, that the property should be sold without division, is, that it appears in the mortgage that it consists of several pieces.
In view of sections 50, 51, 54, 70, 637, 638 and 639 of the practice act, 2 R. S. 1876, and the decisions of this court under them, the assignments of error, and the arguments in their suppox’t, are scarcely even plausible.
The judgment is affirmed, at the costs of the appellant.